DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of new grounds of rejection made below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over by Moon et al (US 2018/0175268; hereinafter Moon) in view of Cho et al (US 2018/0019369; hereinafter Cho).
Regarding claim 1, Fig 5 of Moon discloses a display device comprising:
a substrate (100; Fig 5; ¶ [0035]);
an insulating layer (110; Fig 5; ¶ [0088]) disposed on the substrate (100; Fig 5; ¶ [0035]);
a first electrode (AE; Fig 5; ¶ [0088]) disposed on the insulating layer (110; Fig 5; ¶ [0088]);
a second electrode (CE; Fig 5; ¶ [0088]) disposed on the insulating layer (110; Fig 5; ¶ [0088]) and spaced apart (Fig 5) from the first electrode (AE; Fig 5; ¶ [0088]);
first protruding electrode (E1; Fig 5; ¶ [0100]) disposed on the first electrode (AE; Fig 5; ¶ [0088]) and overlapping (Fig 5) the first electrode (AE; Fig 5; ¶ [0088]); and
a second protruding electrode (E2; Fig 5; ¶ [0100]) disposed on the second electrode (CE; Fig 5; ¶ [0088]) and overlapping (Fig 5) the second electrode (CE; Fig 5; ¶ [0088]); and
a plurality of light emitting elements (300; Fig 5; ¶ [0100]) electrically connected to first protruding electrode (E1; Fig 5; ¶ [0100]) and second protruding electrode (E2; Fig 5; ¶ [0100]),
wherein at least portion (Fig 5) of the first electrode (AE; Fig 5; ¶ [0088]) and the second electrode (CE; Fig 5; ¶ [0088]) is directly contacting the insulating layer (110; Fig 5; ¶ [0088]);

wherein second protruding electrodes (E2; Fig 5; ¶ [0100]) overlaps a portion of the second electrode (CE; Fig 5; ¶ [0088]) that is directly contacting (Fig 5) the insulating layer (110; Fig 5; ¶ [0088]).
However Moon does not expressly disclose plurality of first/second protruding electrodes and plurality of light emitting elements.
In the same field of endeavor, Fig 2 of Cho discloses plurality of first protruding
electrodes (62; Fig 2-3; ¶ [0065]), plurality of second protruding electrodes (61; Figs 2-3; ¶ [0065]) and plurality of light emitting elements (40; Fig 2; ¶ [0055)).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention to form plurality of first/second protruding electrodes and plurality of light emitting elements are electrically connected to the plurality of first/second protruding electrodes in order to form a display area comprising plurality of pixels that emit light of different colors form each other (¶ [0054)).

Regarding claim 4, Fig 5 of Moon discloses the first electrode (AE; Fig 5; ¶ [0088]) comprises:
a first extension portion (Horizontal portion of electrode (AE); Fig 5) extending in a first direction (Horizontal direction); and

wherein the second electrode (CE; Fig 5; ¶ [0088]) comprises;
a second extension portion (Horizontal portion of electrode (CE); Fig 5) extending in the first direction (Horizontal direction); and
a plurality of second branch portions (Vertical portion of electrode (CE); Fig 5) extending from the second extension portion (Horizontal portion of electrode (CE); Fig 5) in the second direction (Vertical direction; Fig 5),
wherein the first branch portion (Vertical portion of electrode (AE); Fig 5) and the second branch portions (Vertical portion of electrode (CE); Fig 5) are alternately disposed in the first direction (Horizontal direction).

Regarding claim 5, Fig 5 of Moon discloses first protruding electrode (E1; Fig 5; ¶ [0100]) are disposed on the first branch portion (Vertical portion of electrode (AE); Fig 5) and second protruding electrode (E2; Fig 5; ¶ [0100]) are disposed on the second branch portion (Vertical portion of electrode (CE); Fig 5).
However Moon does not expressly disclose the plurality of first protruding electrodes and the plurality of second protruding electrodes.
In the same field of endeavor, Figs 2-3 of Cho discloses the plurality of first protruding electrodes (62; Figs 2-3; ¶ [0065]) are disposed on a first branch portions (22; Fig 2; ¶ [0069]) and plurality of second protruding electrodes (61; Figs 2-3; ¶ [0065]) are disposed on the second branch portions (21; Fig 2; ¶ [0069]).


Regarding claim 6, Moon in view of Cho as modified above in claims 1 and 5 discloses (Fig 2 of Cho in particular) discloses the plurality of first protruding electrodes (62; Figs 2-3; ¶ [0065]) are arranged in the second direction (Second Direction; Fig 2) and contacts the first electrode (26/22; Fig 2).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the first protruding electrodes are arranged in the second direction and contacts the first electrode as taught by Cho for the purpose of connecting plurality of light emitting elements to the first and second electrode in order to form a display area comprising plurality of pixels that emit light of different colors from each other (¶ [0054]).

Regarding claim 7, Moon in view of Cho as modified above in claim 6 (Fig 2 of Cho in particular) discloses the plurality of first protruding electrodes (62; Fig 2-3; ¶ [0065]) are spaced uniformly in the second direction (Second Direction; Fig 2).


Accordingly it would have obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the second protruding electrodes are arranged in the second direction and contacts the second electrode as taught by Cho for the purpose of connecting plurality of light emitting elements to the first and second electrode in order to form a display area comprising plurality of pixels that emit light of different colors from each other (¶ [0054]).

Regarding claim 9, Moon in view of Cho as modified above in claim 8 (Fig 2 of Cho in particular) discloses the plurality of second protruding electrodes (61; Fig 2-3:¶ [0065]) are spaced uniformly in the second direction (Second Direction; Fig 2).

Regarding claim 10, Fig 5 of Moon discloses both sides of each of the plurality of light emitting elements (300; Fig 5; ¶ [0100]) are respectively disposed on a corresponding pair of first (E1; Fig 5; ¶ [0100]) and second protruding electrodes (E2; Fig 5; ¶ [0100]) among the plurality of first protruding electrodes and the plurality of second protruding electrodes.

Regarding claim 11, Fig 5 of Moon discloses a first contact electrode (P1; Fig 5) configured to cover a first side of each of the plurality of light emitting elements (300; Fig 
a second contact electrode (P2; Fig 5) configured to cover a second side of each of the plurality of light emitting elements (300; Fig 5; ¶ [0100]) and disposed on a second protruding electrode (E2; Fig 5; ¶ [0100]) of the corresponding pair of first and second protruding electrodes.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a first partition wall layer disposed between the substrate and the first electrode; and
a second partition wall layer disposed between the substrate and the second electrode”.

Claim 12 is allowed.

Regarding claim 12, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a plurality of light emitting elements electrically connected to the plurality of first protruding electrodes and the plurality of second protruding electrodes;


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/RATISHA MEHTA/Primary Examiner, Art Unit 2895